UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4507



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LENNELL DYCHES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Joseph F. Anderson, Jr., Chief
District Judge. (8:06-cr-00136)


Submitted:   November 30, 2007         Decided:     December 18, 2007


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, E. Jean Howard, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a written plea agreement, Lennell Dyches pled

guilty to five counts of armed bank robbery, in violation of 18

U.S.C. §§ 2113(a) and (d) (2000), and two counts of using and

carrying a firearm during and in relation to a crime of violence,

in violation of 18 U.S.C. § 924(c)(1)(A) (2000).                            Dyches was

sentenced    to    108    months’        imprisonment     for    each     bank   robbery

offense,    to    run    concurrently,       and     84   months    and    300   months’

imprisonment, respectively, for the firearms convictions, to run

consecutively.       Finding no error, we affirm.

            Dyches contends that his sentence is unreasonable because

the district court should have granted his motion for a variance in

the guidelines range based on his medical history of hypothyroidism

and   depression.             However,    the    district       court     appropriately

calculated the advisory guideline range and considered it in

conjunction with other relevant factors under the Guidelines and 18

U.S.C. § 3553(a) (2000).           See United States v. Moreland, 437 F.3d
424, 432-33 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

Dyches’ medical history does not rise to the level required for an

exception to the general principle that “mental and emotional

conditions are not ordinarily relevant in determining whether a

sentence    should       be    outside     the     applicable      guideline     range.”

U.S.S.G. § 5H1.3; see also United States v. Withers, 100 F.3d 1142,

1147-48 (4th Cir. 1996).             Dyches’ sentence, which is within the


                                           - 2 -
applicable guidelines range and the statutory maximum for each

offense, is therefore reasonable.   See United States v. Green, 436
F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006); see

also Rita v. United States, 127 S. Ct. 2456, 2462-65 (2007).

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                          AFFIRMED




                              - 3 -